AO 247 (Rev. 03/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2) Page | of 2 (Page 2 Not for Public Disclosure)

UNITED STATES DISTRICT COUR Bree
for the JUL 29 01g

ARTHUR JOHNSTON
BY = DEPUTY.

     
     

 

 

 

 

Southern District of Mississippi

 

 

 

United States of America
Vv

JARON STUBBS 1:15cr7LG-RHW-001

 

 

 

)

)

) Case No:

) USM No: 18214-043
Date of Original Judgment: 10/01/2015 )
Date of Previous Amended Judgment: ss) Mike Scott
(Use Date of Last Amended Judgment if Any) Defendant's Attorney

ORDER REGARDING MOTION FOR SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(2)

Upon motion of the defendant CJ the Director of the Bureau of Prisons CJ the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §1B1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,

IT IS ORDERED that the motion is:
[V]DENIED. LJ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of months is reduced to ‘
(See Page 2 for additional parts. Complete Parts I and II of Page 2 when motion is granted)

 

Except as otherwise provided, all provisions of the judgment dated ree shall remain in effect.
IT IS SO ORDERED. — >

Order Date: Q q oo v

  
  

 

ZA \._ Je 's Signature

Effective Date: The Honorable Louis Guirola, Jr., Sr. U.S. District Judge
"(if different from order date) Printed name and title

 
